IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


ESTATE OF JANICE GOODBREAD,
BY AND THROUGH DEBRA L. BAUGH,
PERSONAL REPRESENTATIVE,

              Appellant,

 v.                                                Case No. 5D17-2804

NORTHPORT HEALTH SERVICES OF
FLORIDA, LLC AND NHS MANAGEMENT,
LLC (AS TO CRYSTAL RIVER HEALTH
AND REHABILITATION CENTER),

              Appellees.

________________________________/

Opinion filed April 6, 2018

Non-Final Appeal from the Circuit Court
for Citrus County,
Patricia V. Thomas, Judge.

Megan L. Gisclar and Joanna Greber
Detloff, of Wilkes & McHugh, P.A., Tampa,
for Appellant.

Dale R. Sisco and Kristi Neher Davisson, of
Sisco-Law, Tampa, for Appellees.


PER CURIAM.
      We affirm the trial court’s order compelling arbitration in all respects.1    See

Northport Health Servs. of Fla., LLC v. Louis, 43 Fla. L. Weekly D505 (Fla. 5th DCA

Mar. 2, 2018).

      AFFIRMED.


COHEN, C.J., and EVANDER and EDWARDS, JJ., concur.




      Appellees did not cross-appeal the trial court’s determination that the arbitration
      1

agreement provision requiring the application of Alabama law on discovery was invalid.


                                           2